DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 8, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 6 and 8 each claim an open list of alternatives, as each claim uses the phrase “comprise” or “comprises”.
The MPEP discloses the following:
35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. 
Therefore, it is unclear as to whether the claims are limited to those alternatives listed or not.

Claim 12 recites the limitation "bio-foamed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the plastic" in line 1; however, claims 1 and 10 from which claim 14 depend define “conventional plastics”, “plastic product”, and “a base plastic resin”.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which plastic applicants are referring to as being oxo-biodegradable or heat-degradable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 19980072370.
KR ‘370 discloses kneading a natural polymer, a polyolefin based polymer, a lubricant, crosslinking agent and foaming agent into a masterbatch, forming the masterbatch into a sheet-shaped molded body and foaming (p. 3), disclosing the addition of a metal catalyst to further induce photodegradation of the polymer (p. 2).  KR ‘370 discloses polyolefin resin to include polyethylene, polypropylene and EVA, and as having a melting point of 100-125C (p. 2), the natural polymer to include starch-based polymers and cellulosic materials (p. 2), which meets applicants’ nature biodegradable degradant, and the metal catalyst for providing photodegradability to include iron compounds and zinc stearate (p. 2), which meets applicants’ oxidative degradant.
KR ‘370 anticipates instant claims 1-4 and 6.

Claims 1-4, 6-8, 10-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1431247.  For convenience, the machine translation will be cited below.
CN ‘247 discloses a crop maintenance film prepared from mixing a crop film masterbatch and LDPE in certain proportions, where the crop film masterbatch is prepared from an expandable plastic functional masterbatch mixed with LDPE, calcium carbonate and zinc oxide.
CN ‘247 discloses the expandable plastic functional masterbatch as comprising 5-40 parts plastic base material, such as LDPE (MP=110C), HDPE 
CN ‘247 anticipates instant claims 1-4, 6, 8, 10 and 11.
CN ‘247 exemplifies preparing an expandable plastic functional masterbatch comprising 10 parts LDPE and 10 parts HDPE, which meets applicants’ carrier polymer, 10 parts starch and 5 parts polyvinyl alcohol, which meets applicants’ nature biodegradable degradant, 0.02 parts zinc acetylacetonate, which meets applicants’ oxidative degradant and metal carboxylate, and 1.8 parts azodicarbonamide, which meets applicants’ foaming agent, among a number of other additives to give a total of 51.8 parts.  CN ‘246 discloses mixing the masterbatch (51.8 parts) with 25 parts LDPE, 20 parts calcium carbonate, 2 parts zinc oxide and extruding at 100-160C to prepare a crop film masterbatch (98.8 parts) and then mixing with a LDPE in a proportion of 
CN ‘247 anticipates instant claims 1, 2, 4, 6, 10-12 and 17.
As to claim 7, the crop film masterbatch comprises about 10 wt% starch.
As to claims 10 and 13, CN ‘247 discloses the film as having moisture permeability obtained by tiny capillary channels prepared by using the expandable plastic functional masterbatch (p. 5, [0022]).
As to claim 14, LDPE is oxo-degradable.
As to claim 15, CN ‘247 does not disclose the molecular weight of the plastic product after exposure to sunlight or heat conditions; however, after enough time, the product would inherently reach a MW of less than 5000 after sufficient sun and heat exposure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1431247, as applied above to claims 1-4, 6-8, 10-15 and 17.
CN ‘247 anticipates instant claims 1-4, 6-8, 10-15 and 17, as described above and applied herein as such, as CN ‘427 teaches a crop maintenance film 
CN ‘247 teaches the expandable plastic functional masterbatch as comprising 5-40 parts plastic base material, such as LDPE, LLDPE, HDPE, polypropylene, or ethylene-vinyl acetate (p. 3, [0011]); 1-30 parts moisture absorbent/hygroscopic agent specifically listed to include starch, polyvinyl alcohol or cellulose; 0.1-8 parts light conversion agent; 0.5-20 parts plastic degrading agent, specifically listed to include starch, cellulose, waste protein, nickel acetylacetonate, zinc acetylacetonate, cobalt acetylacetonate, cobalt acetylacetonate, Fe2+, Mn2+ or Co2+ salts of stearic acid, etc. (p. 4, [0011]); 0.1 to 6 parts chemical foaming agent, specifically listed to include azodicarbonamide and sodium bicarbonate (p. 4, [0011]); and 0-10 parts colorant and 0.5-60 parts processing aids.
Examples 3 exemplifies preparing the expandable plastic functional masterbatch totaling about 50 parts, which is then added to 25 parts LDPE, 20 parts calcium carbonate and 3 parts zinc oxide to prepare a crop film masterbatch.
This suggests a crop film masterbatch that can comprise about 1-30 wt% starch/cellulose, 0.5-20 wt% metal carboxylates, and 0.1-6 wt% sodium bicarbonate.
Therefore, it can be seen that the ranges taught by CN ‘247 overlap with the claimed ranges in instant claims 5, 7 and 9, and it has been held that prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
CN ‘247 is prima facie obvious over instant claims 5 and 9.
As to claim 16, CN ‘247 exemplifies preparing an expandable plastic functional masterbatch in 51.8 parts, adding additional LDPE and filler to obtain a crop film masterbatch of 98.8 parts, and then adding the crop film masterbatch to additional LDPE in a proportion of 5/5, suggesting the inclusion of about 25 wt% of the expandable plastic functional masterbatch in the final product.
CN ‘247 does not teach the amount of expandable plastic functional masterbatch which is present in the final product; however, CN ‘247 teaches preparing the expandable plastic functional masterbatch with 5-40 parts plastic base material, and the final film as having a plastic base material content of 50-200, suggesting the inclusion of 2.5-80 wt% of the expandable plastic functional masterbatch based on the final film, the range of which overlaps with the claimed range of 0.3-10 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 113512253 meets the claimed invention but does NOT qualify as prior art.
CN 1267681 teaches a biodegradable resin composition masterbatch; however, the foaming agent is added with the masterbatch to the resin, rather than being included in the masterbatch, as claimed.
CN 106700202 teaches an environmentally friendly degradable incineration fertilizer packaging bag material comprising polyolefin, inorganic powder, activating agent, lubricant, modifying agent, light degradation agent, and foaming agent; however, does not teach the inclusion of applicants’ nature biodegradable degradant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766